DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claims 1-11 be found allowable, claims 12-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ke (US 20220135314).
Regarding claim 1, Ke teaches a can cooler (figure 1, reference 10) for holding a can (figure 3, reference 30: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ke is capable of performing the recited function), comprising: a vessel (figure 1, reference 10) having a closed bottom end (figure 1 and 3, bottom of reference 10), an upper open end (figure 1 and 3, top of reference 10), a sidewall (figure 1 and 3, reference 10) having an inner surface (figure 3, inside reference 11) and an outer surface (figure 3, outside reference 12) and a ring (figure 1 and 3, reference 20) positioned about the upper open end (figure 3), the ring having a plurality of ribs (figure 1, reference 23) configured for holding the can in the vessel (paragraph 22).
Regarding claim 2, Ke teaches all of the claim limitations of claim 1, as shown above. Furthermore, Ke teaches the vessel is cylindrical (figure 1, reference 10).
Regarding claim 4, Ke teaches all of the claim limitations of claim 1, as shown above. Furthermore, Ke teaches the vessel further comprising: an outer shell (figure 3, reference 12) and an inner shell (figure 3, reference 11) defining an insulating space therebetween (figure 3: between 11 and 12 and paragraph 25).
Regarding claim 5, Ke teaches all of the claim limitations of claim 4, as shown above. Furthermore, Ke teaches the inner shell is configured to extend from the closed bottom end to a predetermined distance below the upper open end of the vessel (figure 3, reference 11 up to reference 22) such that the insulating space defined by the outer shell and the inner shell ends a predetermined distance below the open upper end of the vessel (figure 3).
Regarding claim 6, Ke teaches all of the claim limitations of claim 4, as shown above. Furthermore, Ke teaches the insulating space contains a vacuum (paragraph 25).
Regarding claim 9, Ke teaches all of the claim limitations of claim 1, as shown above. Furthermore, Ke teaches the plurality of ribs are formed on opposing sides of an inner surface of the ring of the vessel (figure 1, reference 23: each rib 23 has a rib 23 on an opposing side of the ring 20).
Regarding claim 10, Ke teaches all of the claim limitations of claim 1, as shown above. Furthermore, Ke teaches the vessel is capable of being sized and configured to receive a slim sized can (figure 3, reference 30: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ke is capable of performing the recited function).
Regarding claim 11, Ke teaches all of the claim limitations of claim 1, as shown above. Furthermore, Ke teaches the vessel is capable of being sized and configured to receive a standard sized can (figure 3, reference 30: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ke is capable of performing the recited function).
Regarding claim 12, Ke teaches a can cooler (figure 1, reference 10) for holding a can (figure 3, reference 30: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ke is capable of performing the recited function), comprising: a vessel (figure 1, reference 10) having a closed bottom end (figure 1 and 3, bottom of reference 10), an upper open end (figure 1 and 3, top of reference 10), a sidewall (figure 1 and 3, reference 10) having an inner surface (figure 3, inside reference 11) and an outer surface (figure 3, outside reference 12); and a ring (figure 1 and 3, reference 20) positioned about the upper open end of the vessel (figure 3), the ring having a plurality of ribs (figure 1, reference 23) configured for holding the can in the vessel (paragraph 22).
Regarding claim 13, Ke teaches all of the claim limitations of claim 12, as shown above. Furthermore, Ke teaches the vessel further comprising: an outer shell (figure 3, reference 12) and an inner shell (figure 3, reference 11) defining an insulating space therebetween (figure 3: between 11 and 12 and paragraph 25).
Regarding claim 14, Ke teaches all of the claim limitations of claim 13, as shown above. Furthermore, Ke teaches the inner shell is configured to extend from the closed bottom end to a predetermined distance below the upper open end of the vessel (figure 3, reference 11 up to reference 22) such that the insulating space defined by the outer shell and the inner shell ends a predetermined distance below the open upper end of the vessel (figure 3).
Regarding claim 15, Ke teaches all of the claim limitations of claim 13, as shown above. Furthermore, Ke teaches the insulating space contains a vacuum (paragraph 25).
Regarding claim 18, Ke teaches all of the claim limitations of claim 12, as shown above. Furthermore, Ke teaches the plurality of ribs are formed on opposing sides of an inner surface of the ring of the vessel (figure 1, reference 23: each rib 23 has a rib 23 on an opposing side of the ring 20).
Regarding claim 19, Ke teaches all of the claim limitations of claim 12, as shown above. Furthermore, Ke teaches the vessel is capable of being sized and configured to receive a slim sized can (figure 3, reference 30: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ke is capable of performing the recited function).
Regarding claim 20, Ke teaches all of the claim limitations of claim 12, as shown above. Furthermore, Ke teaches the vessel is capable of being sized and configured to receive a standard sized can (figure 3, reference 30: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ke is capable of performing the recited function).

Claims 1, 2, 4, 5, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morony et al. (US 4,771,911).
Regarding claim 1, Morony teaches a can cooler (figure 1, reference 10) for holding a can (column 1, lines 9-11: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Morony is capable of performing the recited function), comprising: a vessel (figure 1, reference 11) having a closed bottom end (figure 1, bottom of reference 11), an upper open end (figure 1, top of reference 11), a sidewall (figure 1, reference 11) having an inner surface (figure 1, reference 40) and an outer surface (figure 1, reference 12) and a ring (figure 1, reference 20/36/32) positioned about the upper open end (figure 2), the ring having a plurality of ribs (figure 2, reference 18 and figure 1, reference 29) configured for holding the can in the vessel (column 1, lines 9-11).
Regarding claim 2, Morony teaches all of the claim limitations of claim 1, as shown above. Furthermore, Morony teaches the vessel is cylindrical (figure 1, reference 11).
Regarding claim 4, Morony teaches all of the claim limitations of claim 1, as shown above. Furthermore, Morony teaches the vessel further comprising: an outer shell (figure 1, reference 12) and an inner shell (figure 1, reference 13) defining an insulating space therebetween (figure 1, reference 14).
Regarding claim 5, Morony teaches all of the claim limitations of claim 4, as shown above. Furthermore, Morony teaches the inner shell is configured to extend from the closed bottom end to a predetermined distance below the upper open end of the vessel (figure 1, near reference 17) such that the insulating space defined by the outer shell and the inner shell ends a predetermined distance below the open upper end of the vessel (figure 1).
Regarding claim 7, Morony teaches all of the claim limitations of claim 4, as shown above. Furthermore, Morony teaches the insulating space contains an insulation substance (column 2, lines 16-18).
Regarding claim 8, Morony teaches all of the claim limitations of claim 4, as shown above. Furthermore, Morony does teach silicone (column 2, line 7) formed about an inner surface of the ring (figure 1, reference 32) of the vessel (figure 1, reference 10)
Regarding claim 9, Morony teaches all of the claim limitations of claim 1, as shown above. Furthermore, Morony teaches the plurality of ribs are formed on opposing sides of an inner surface of the ring of the vessel (figure 1, reference 29 and figure 2, reference 18).
Regarding claim 10, Morony teaches all of the claim limitations of claim 1, as shown above. Furthermore, Morony teaches the vessel is capable of being sized and configured to receive a slim sized can (column 1, lines 9-11: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Morony is capable of performing the recited function).
Regarding claim 11, Morony teaches all of the claim limitations of claim 1, as shown above. Furthermore, Morony teaches the vessel is capable of being sized and configured to receive a standard sized can (column 1, lines 9-11: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Morony is capable of performing the recited function).
Regarding claim 12, Morony teaches a can cooler (figure 1, reference 10) for holding a can (column 1, lines 9-11: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Morony is capable of performing the recited function), comprising: a vessel (figure 1, reference 11) having a closed bottom end (figure 1, bottom of reference 11), an upper open end (figure 1, top of reference 11), a sidewall (figure 1, reference 11) having an inner surface (figure 1, reference 40) and an outer surface (figure 1, reference 12); and a ring (figure 1, reference 20/36/32) positioned about the upper open end of the vessel (figure 2), the ring having a plurality of ribs (figure 2, reference 18 and figure 1, reference 29) configured for holding the can in the vessel (column 1, lines 9-11).
Regarding claim 13, Morony teaches all of the claim limitations of claim 12, as shown above. Furthermore, Morony teaches the vessel further comprising: an outer shell (figure 1, reference 12) and an inner shell (figure 1, reference 13) defining an insulating space therebetween (figure 1, reference 14).
Regarding claim 14, Morony teaches all of the claim limitations of claim 13, as shown above. Furthermore, Morony teaches the inner shell is configured to extend from the closed bottom end to a predetermined distance below the upper open end of the vessel (figure 1, near reference 17) such that the insulating space defined by the outer shell and the inner shell ends a predetermined distance below the open upper end of the vessel (figure 1).
Regarding claim 16, Morony teaches all of the claim limitations of claim 13, as shown above. Furthermore, Morony teaches the insulating space contains an insulation substance (column 2, lines 16-18).
Regarding claim 17, Morony teaches all of the claim limitations of claim 12, as shown above. Furthermore, Morony does teach silicone (column 2, line 7) formed about an inner surface of the ring (figure 1, reference 32) of the vessel (figure 1, reference 10)
Regarding claim 18, Morony teaches all of the claim limitations of claim 12, as shown above. Furthermore, Morony teaches the plurality of ribs are formed on opposing sides of an inner surface of the ring of the vessel (figure 1, reference 29 and figure 2, reference 18).
Regarding claim 19, Morony teaches all of the claim limitations of claim 12, as shown above. Furthermore, Morony teaches the vessel is capable of being sized and configured to receive a slim sized can (column 1, lines 9-11: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Morony is capable of performing the recited function).
Regarding claim 20, Morony teaches all of the claim limitations of claim 12, as shown above. Furthermore, Morony teaches the vessel is capable of being sized and configured to receive a standard sized can (column 1, lines 9-11: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Morony is capable of performing the recited function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20220135314), as applied to claims 1 and 13 above, and further in view of French et al. (US 8,534,345).
Regarding claim 3, Ke teaches all of the claim limitations of claim 1, as shown above.
Ke does not explicitly teach the vessel constructed of stainless steel. However, French does teach the vessel (figure 13, reference 150) constructed of stainless steel (column 9, lines 65-66).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Ke to have the vessel made of stainless steel, as disclosed by French, because having the vessel made of stainless steel allows for the container to have a modern aesthetic. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Ke teaches all of the claim limitations of claim 4, as shown above.
Ke does not explicitly teach the insulating space contains an insulation substance. However, French does teach the insulating space contains an insulation substance (column 9, lines 65-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Ke to have the insulating space containing an insulation substance, as disclosed by French, because having the insulating space containing an insulation substance is another known way to insulate a container against heat transfer.
Regarding claim 16, Ke teaches all of the claim limitations of claim 13, as shown above.
Ke does not explicitly teach the insulating space contains an insulation substance. However, French does teach the insulating space contains an insulation substance (column 9, lines 65-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Ke to have the insulating space containing an insulation substance, as disclosed by French, because having the insulating space containing an insulation substance is another known way to insulate a container against heat transfer.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20220135314), as applied to claim 1 and 12 above, and further in view of Morony et al. (US 4,771,911).
Regarding claim 8, Ke teaches all of the claim limitations of claim 1, as shown above.
Ke does not explicitly teach silicone formed about an inner surface of the ring of the vessel. However, Morony does teach silicone (column 2, line 7) formed about an inner surface of the ring (figure 1, reference 32) of the vessel (figure 1, reference 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Ke to include silicone formed about an inner surface of the ring of the vessel, as disclosed by Morony, because including the silicone is a preferred material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 17, Ke teaches all of the claim limitations of claim 12, as shown above.
Ke does not explicitly teach silicone formed about an inner surface of the ring of the vessel. However, Morony does teach silicone (column 2, line 7) formed about an inner surface of the ring (figure 1, reference 32) of the vessel (figure 1, reference 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Ke to include silicone formed about an inner surface of the ring of the vessel, as disclosed by Morony, because including the silicone is a preferred material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morony et al. (US 4,771,911), as applied to claim 1 above, and further in view of French et al. (US 8,534,345).
Regarding claim 3, Morony teaches all of the claim limitations of claim 1, as shown above.
Morony does not explicitly teach the vessel constructed of stainless steel. However, French does teach the vessel (figure 13, reference 150) constructed of stainless steel (column 9, lines 65-66).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Morony to have the vessel made of stainless steel, as disclosed by French, because having the vessel made of stainless steel allows for the container to have a modern aesthetic. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morony et al. (US 4,771,911) as applied to claim 4 and 13 above, and further in view of Robertaccio (US 20190263564).
Regarding claim 6, Morony teaches all of the claim limitations of claim 4, as shown above.
Morony does not explicitly teach the insulating space contains a vacuum. However, Robertaccio does teach the insulating space contains a vacuum (paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Morony to have the insulating space containing an insulation substance, as disclosed by Robertaccio, because having the insulating space containing an insulation substance is another known way to insulate a container against heat transfer.
Regarding claim 15, Morony teaches all of the claim limitations of claim 13, as shown above.
Morony does not explicitly teach the insulating space contains an insulation substance. However, Robertaccio does teach the insulating space contains an insulation substance (paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Morony to have the insulating space containing an insulation substance, as disclosed by Robertaccio, because having the insulating space containing an insulation substance is another known way to insulate a container against heat transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735